        Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 1 of 18                 FILED
                                                                             2021 May-03 PM 04:34
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 ROBERT SNODGRASS,                       )
                                         )
       Plaintiff,                        )
                                         )      CIVIL ACTION NO.
 v.                                      )
                                         )      ____________________________
 THE PRUDENTIAL                          )
 INSURANCE COMPANY OF                    )
 AMERICA,                                )
                                         )
       Defendant.

                                  COMPLAINT

      COMES NOW, the Plaintiff, Robert Snodgrass, and in support of his

Complaint says as follows:

                     FACTS COMMON TO ALL COUNTS

1.    The Plaintiff is a resident of Alabama.

2.    The Defendant, The Prudential Insurance Company of America (hereafter

“Prudential”), is, upon information and belief, a foreign corporation that does

business by agent or otherwise in the State of Alabama and provided a long-term

disability policy of insurance for employees of Warrior Met Coal, Inc. (hereafter

“Warrior Met”), at all times relevant to this Complaint.

3.    The Plaintiff worked for Warrior Met as a mine general foreman.
        Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 2 of 18




4.    The Plaintiff was a participant in a long-term disability plan, which was

underwritten by the Defendant.

5.    The Defendant does business by agent in the Northern District of Alabama

and all other counties in the State of Alabama.

6.    The Plaintiff’s job required him to supervise, coordinate and schedule all

activities of mine operations personnel.

7.    His job was very demanding and fast-paced, requiring him to work twelve

(12) hour shifts, approximately five (5) to six (6) days a week.

8.    The specific requirements of the Plaintiff’s job related to supervising,

coordinating, and scheduling the activities of all mine operations personnel included

the following:

      (a) Providing leadership to all mining activities, ensuring work is being
          completed in a safe, efficient and timely manner.

      (b) Controlling all allocated labor to ensure maximum availability of resources
          by managing absenteeism and taking corrective action where applicable.

      (c) Supervising, training, and developing assigned team members as required.

      (d) Establishing good working relationships with other departments.

9.    The Plaintiff was also required to engage in production, efficiency, and cost

control by performing the following tasks:

      (a) Coordinating equipment usage to ensure efficient and effective
          achievement of operational objectives.




                                           -2-
 Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 3 of 18




(b) Analyzing equipment rates and making changes to daily operational plans
    as necessary, based on mining conditions.

(c) Ensuring achievement of production targets by maintaining operational
    objectives.

(d) Ensuring all administrative data for the operations is generated accurately
    and in a timely manner, including all equipment and personnel time sheets
    and log books as well as daily diaries and production reports as required.

(e) Ensuring that all records on equipment utilization (i.e., hours, pre-start
    checklists and utilized hours, are recorded on a daily basis.)

(f) Reporting performance breakdown, equipment damage, safety near
    misses, incidents and accidents according to established procedures.

(g) Implementing daily, weekly and monthly operational plans and objectives,
    in accordance with production plan requirements.

(h) Assessing employee performance against objectives on a regular basis as
    per Company policy and take corrective action where required.

(i) Implementing and maintaining operating procedures to ensure safe and
    effective operation of the mine.

(j) Implementing actions to optimize mining process performance and
    attaining efficiency targets in the areas of: labor productivity, equipment
    availability, utilization, and material consumption.

(k) Participating actively with the technical services group to support the
    development of optimum mining short and long-term plans.

(l) Developing and implementing area work ownership with resources to
    maintain appropriate balance of workload with priority to equipment
    availability.

(m) Investigating accidents and near misses with a view toward positive
    action, emphasis on prevention through training, equipment set-up
    equipment repair and report on findings and conclusions.


                                  -3-
        Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 4 of 18




      (n) Identifying haul roads and dumpsites that need repair and ensure
          deviations are rectified.

10.   The Plaintiff has a long history of lumbar problems. While working in the

mines in 2008, he fell from a pump and ruptured a disc in his back.

11.   Over the next several years, the Plaintiff attempted conservative treatment,

which included prescription medications, injections, and physical therapy. However,

in 2015, after conservative treatment failed to alleviate his pain, the Plaintiff

underwent a microdiscectomy.

12.   The Plaintiff experienced improvement in his pain following surgery but

continued to suffer from chronic pain, nonetheless.

13.   Then, in April 2018, again while working in the mines, the Plaintiff’s back

gave out and some of his co-workers had to take him out of the mines.

14.   The Plaintiff left work to seek further medical treatment.

15.   In an office visit note from April 19, 2018, his orthopedist, Martin P. Jones,

M.D., noted that the Plaintiff reported back and left leg pain, specifically, pain

radiating down into the top of his foot with numbness along the top of his foot.

16.   Dr. Jones also noted findings from the Plaintiff’s recent lumbar Magnetic

Resonance Imaging (MRI) reflecting a recurrent disc herniation at L4-5.

Examination findings of the Plaintiff confirmed lumbar tenderness to deep palpation,

decreased lumbar range of motion, a positive straight leg raise, and decreased

sensation along the dorsal aspect of the left leg.

                                         -4-
         Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 5 of 18




17.   Due to the Plaintiff’s chronic symptoms and diagnostic and physical

examination findings, Dr. Jones recommended that he undergo a second

microdiscectomy, which was performed on May 17, 2018.

18.   In the operative report from the Plaintiff’s second surgery on May 17, 2018,

Dr. Jones noted the following: “There was extensive scarring from the previous

surgery.”

19.   Initially, the Plaintiff’s pain improved following surgery. His first couple of

post-surgical follow up visits noted his improvement.

20.   Dr. Jones recommended that he undergo physical therapy again which also

seemed promising initially with assisting the Plaintiff in his recovery.

21.   Unfortunately, by the Plaintiff’s September 6, 2018 follow-up visit, his leg

had begun hurting again. The Plaintiff reported that he had gotten worse after

beginning his work conditioning program.

22.   He underwent a lumbar MRI on September 28, 2018, which revealed no

neural impingement since his surgery in May, but chronic loss of height of the

superior plate of L3 was noted, as well as some disc desiccation at L3-4, L4-5, and

L5-S1.

23.   In his follow up visit on October 23, 2018, Dr. Jones noted that the Plaintiff

felt miserable and could not go for thirty (30) minutes of activity without stopping.

Therefore, he recommended an epidural block.


                                         -5-
        Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 6 of 18




24.   Despite further attempts to relieve his pain, the Plaintiff continued to suffer

debilitating, residual pain which did not improve over the next several months.

25.   Additionally, he had begun taking narcotic pain medication which resulted in

more harmful than beneficial effects. Specifically, the Plaintiff was disoriented and

to some degree, more dysfunctional when taking the medication. Eventually, he had

to detox from his medications which resulted in improvement of his functionality

mentally though his pain persisted.

26.   Within a few months after his appointment on October 23, 2018 with Dr.

Jones, the Plaintiff returned due to continued back and hip pain.

27.   In an office visit note from May 2, 2019, the Plaintiff was noted to exhibit

tenderness around his surgical scar and paraspinal muscles of the lumbar spine. He

also exhibited decreased range of motion.

28.   Due to his ongoing symptoms despite two (2) surgeries, Dr. Jones noted his

belief that the Plaintiff suffered from post-laminectomy syndrome. Dr. Jones

advised the Plaintiff that a fusion could possibly help relieve his pain but there were

risks with undergoing this procedure.

29.   Because the Plaintiff was in so much pain and had no other options, he

scheduled his third surgery. However, due to a move in his location and

transportation difficulty, he could not attend the surgery as scheduled in June 2019.




                                         -6-
        Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 7 of 18




30.   Further, because the Plaintiff was required to get approval from his worker’s

compensation case manager for all treatment, he had to wait a significant period

before he could obtain a new doctor in his new location.

31.   While pending approval to receive further treatment for his condition, the

Plaintiff’s long-term disability claim, which had been approved by Prudential from

the outset of his disability, was terminated around July 2020.

32.   The Plaintiff’s condition had not improved; however, Prudential terminated

his claim based on findings from a Functional Capacity Evaluation (FCE) in 2018.

33.   Specifically, Prudential contended that the Plaintiff could perform jobs of a

sedentary to light physical demand level as of October 3, 2020, the beginning of the

‘any occupation’ period of disability.

34.   Prudential ignored the debilitating nature of the Plaintiff’s pain, despite his

two (2) lumbar surgeries, which were performed to relieve his pain and not just to

correct his herniated discs.

35.   The Plaintiff appealed Prudential’s decision to terminate his claim on January

26, 2021. Among the evidence presented in support of his appeal, was a recent

lumbar MRI from January 19, 2021, which revealed further disc generation,

including loss of disc height and facet arthritic change contributing to moderate left

sided neuroforaminal stenosis at the L4 and L5 nerve root levels. Other abnormal

findings included the following:


                                         -7-
       Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 8 of 18




            L3-4: Disc desiccation and a high signal annual fissure
            between the 5 and 6:00 positions, associated with a
            central and left paracentral disc protrusion producing
            thecal sac deformity and compressing the left L4 nerve
            root in its lateral recess

            L4-5: Disc desiccation worse on the left than the right,
            facet arthropathy, loss of disc height and facet arthritic
            change contributing to moderate left-sided
            neuroforaminal stenosis at the L4 nerve root level

            L5-S1: Disc desiccation noted, high signal annular
            fissure present at 5:00 position, broad-based disc bulge
            at the lumbosacral junction, loss of disc height and
            facet arthritic change contributing to moderate left-
            sided foraminal stenosis at the L5 nerve root level

36.   In addition to the Plaintiff submitting the further abnormal MRI findings noted

above, he also submitted a signed declaration from occupational medicine physician,

Robert L. Ross, III, M.D., MPH.

37.   Dr. Ross rendered medical opinions regarding the Plaintiff’s condition based

on his review of the Plaintiff’s medical records. Specifically, he noted that the

debilitating, residual nature of the Plaintiff’s pain was supported by his medical

history and the medical records, including his recent, abnormal MRI findings.

38.   Dr. Ross also explained that chronic, residual pain can occur in situations like

the Plaintiff’s, due to scarring around the nerve roots during the healing process.

This can result in temporary relief of residual pain, however, when further

entrapment develops, pain can eventually become permanent.




                                        -8-
        Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 9 of 18




39.   Dr. Ross confirmed that the Plaintiff’s medical history was consistent with

failed back surgery syndrome (FBSS), as his orthopedist noted after his second

lumbar surgery. He stated further that this condition itself is marked by severe pain

and is a chronic pain syndrome often resistant to treatment, including further surgery,

especially where permanent nerve damage has occurred.

40.   Dr. Ross noted further the risk of increased pain with further surgery.

41.   Dr. Ross described the Plaintiff’s condition as fairly complex, given his

extensive history and the noted pathological findings/changes, particularly with his

most recent MRI.

42.   Despite notations in the Plaintiff’s physical therapy records indicating he

showed up late for sessions, Dr. Ross stated that this was not unexpected given the

severity of the Plaintiff’s pain. He also pointed out that the Plaintiff was noted to be

in pain when he arrived for some of his sessions.

43.   Also, the Plaintiff had undergone physical therapy previously and the

examination findings noted in his physical therapy records supported his pain

reports, further indications that the Plaintiff was not malingering.

44.   Dr. Ross explained further that, while the Plaintiff’s physical functionality

was an issue regarding his disability, the distraction of his pain was a critical reason

he could not work. Dr. Ross stated that patients like the Plaintiff who are put in a




                                         -9-
       Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 10 of 18




situation of trying to work while controlling debilitating pain experience increased

stress levels which negatively impact their mental and physical well-being.

45.   Despite the Plaintiff pointing out in his appeal the debilitating nature of his

pain, Prudential solicited medical opinions from a physical medicine and

rehabilitation physician, Behzad Emad, M.D., to refute/ignore the Plaintiff’s medical

history and his recent lumbar MRI findings and, instead, cling to findings from Mr.

Snodgrass’ 2018 FCE.

46.   Specifically, Dr. Emad concluded that the Plaintiff could return to full-time

employment based on the FCE findings, despite the staleness of these findings.

47.   Dr. Emad also supported his opinions based on the Plaintiff’s inability to

obtain medical treatment for approximately a year because he had to wait for his

worker’s compensation case manager to approve such treatment.

48.   As well, Dr. Emad insisted that the Plaintiff was noncompliant with physical

therapy despite notations that he was in a lot of pain and despite his history of having

undergone several rounds of physical therapy.

49.   Dr. Emad also focused on ‘self-limiting’ behaviors noted in the 2018 FCE

report regarding the Plaintiff, despite the report also noting that such behavior could

be caused by fear or other psychosocial factors.

50.   In a signed, supplemental declaration, Dr. Ross explained that the following

factors provided reasonable support for the Plaintiff’s alleged, ‘self-limiting’


                                         - 10 -
       Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 11 of 18




behavior: two (2) major, unexpected back injuries which occurred during work,

repeated, painful sessions of physical therapy, and two (2) major back surgeries.

51.   At the same time he attempted to discredit the Plaintiff based on notations in

his physical therapy records and FCE report, Dr. Emad admitted that the Plaintiff’s

reports of severe pain were credible, which made it unreasonable for him to try and

support his opinions based on the issues he noted from the FCE and physical therapy

records.

52.   In his supplemental declaration, Dr. Ross pointed out the Plaintiff’s abnormal

physical examination findings following his second lumbar surgery and his

orthopedist’s discussion with him regarding undergoing a third surgery to relieve his

unrelenting pain as support for his ongoing difficulties despite extensive treatment.

53.   Given his expertise as an occupational medicine physician, Dr. Ross also

noted common issues worker’s compensation cases can present with disability

claims, particularly with FCE’s like the Plaintiff’s, given some of the formalities

associated with such evaluations and the failure to account for genuine work

restrictions and limitations.

54.   Dr. Ross noted the conflict with comments by the Plaintiff’s orthopedist two

(2) months before the Plaintiff’s FCE, specifically, his notations that the Plaintiff

felt miserable. Yet, the FCE findings shortly thereafter essentially claimed the

Plaintiff could return to full-time work.


                                        - 11 -
       Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 12 of 18




55.   Dr. Ross also noted that Dr. Emad’s use of FCE findings from so long ago to

the exclusion of considering more recent medical findings was problematic, given

the recurring degeneration clearly shown by the Plaintiff’s diagnostic tests. Dr. Ross

emphasized that the Plaintiff’s condition was a continuation of degenerative issues

dating back to 2008.

56.   In response to Dr. Ross’ supplemental declaration, Prudential sought

additional medical opinions from another physician consultant, Philip Marion, M.D.

Prudential claimed that Dr. Emad was not available to provide additional opinions.

57.   Dr. Marion has a long history of rendering inconsistent opinions regarding

disability claimants and, also, opinions which do not consider claimants’ pain. He

has admitted while being deposed under oath that he does not question a patient’s

pain and he has no idea or understanding how much pain the patient experiences.

58.   Despite Dr. Marion not considering pain a relevant factor in a disability claim,

Prudential accepted his opinions and produced this information to the Plaintiff for

his response.

59.   In a letter dated April 5, 2021, the Plaintiff pointed out untrue assertions by

Dr. Marion, particularly his conclusion that the Plaintiff’s September 2018 MRI and

his January 2021 MRI yielded similar findings. The Plaintiff provided the following

side by side comparison clearly showing that this was untrue:

             2018                                   2021


                                        - 12 -
         Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 13 of 18




L3-4-assymmetric disc bulge on the left            L3-4: disc desiccation, high signal annular
                                                   fissure, central and left paracentral disc
                                                   protrusion causing thecal sac deformity and

                                                   compressing the left L4 nerve root in its
                                                   lateral recess

L4-5 – epidural fibrosis on the left               L4-5: disc desiccation, facet arthropathy,
                                                   moderate left-sided neuroforaminal
                                                   stenosis at the L4-nerve root level

L5-S1 – central disc bulge                         L5-S1: disc desiccation, high signal annular
                                                   fissure, broad-based disc bulge at lumbo-
                                                   sacral junction, moderate left-sided
                                                   foraminal stenosis at L5 nerve root level


60.    The Plaintiff also pointed out that Dr. Marion mentioned his left-sided

neuroforaminal stenosis at L4-L5 and L5-S1 “without associated thecal deformity

or nerve root compression,” yet he failed to mention the nerve root compression

noted at L3-L4.

61.    At the time the Plaintiff submitted his response to Dr. Marion’s opinions, it

had been approximately sixty-nine (69) days since his initial appeal was submitted.

Prudential had provided no reasonable basis under the claim procedure regulations

for extending the appeal decision past forty-five (45) days.

62.    Rather, it unnecessarily delayed sending Dr. Emad’s report to the Plaintiff and

it delayed the appeal decision further by obtaining different opinions from yet

another physician consultant after the Plaintiff submitted his response to Dr. Emad’s

opinions.




                                          - 13 -
        Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 14 of 18




63.   Additionally, after the Plaintiff submitted his response to Dr. Marion’s

opinions on April 5, 2021, Prudential sought further adverse opinions, specifically,

a vocational report which it provided to the Plaintiff for the first time, on April 22,

2021, eighty-six (86) days after the Plaintiff’s initial submission of his appeal and

well after the claim had already been deemed exhausted.

64.   Essentially, the vocational evaluation produced by Prudential adopted the

opinions of Dr. Emad and Dr. Marion, assuming the Plaintiff could return to work

and thus, listing jobs ranging from a light to medium duty.

65.   Interestingly, this evaluation differed from the evaluation Prudential based its

termination decision on, in that it listed jobs falling in the medium range, while the

previous vocational evaluation Prudential obtained listed jobs in the sedentary to

light duty range.

66.   The policy contains an earnings qualifier, which makes clear, given the

Plaintiff’s pre-disability annual income of almost $100,000, that he would have to

engage in competitive, demanding employment with a return to work.

67.   The Plaintiff sent a letter dated April 30, 2021 to Prudential via facsimile,

advising that the vocational evaluation was based on the flawed opinions of

Prudential’s physician consultants and therefore, it did not take into account the

Plaintiff’s true restrictions and limitations.




                                          - 14 -
        Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 15 of 18




68.   Further, the Plaintiff’s previous response to the medical opinions of

Prudential’s physician consultants sufficed to refute the vocational opinions.

69.   The entire claims handling process by Prudential has been adversarial and a

show of unfair gamesmanship, particularly, Prudential failing to rectify some of the

discrepancies in Dr. Marion’s report as fiduciary of the policy and, instead, ascribing

to the antagonistic way Dr. Marion responded to the Plaintiff’s April 5, 2021

submission.

70.   The Plaintiff’s efforts to explain to Prudential the nature and limitations of his

condition have continued to be ignored, and Prudential has chosen to continue to

require that the Plaintiff facilitate its efforts to delay the appeal decision in order to

gather further adverse evidence to support its efforts to deny his appeal.

71.   Because Prudential delayed its appeal decision without a legally permissible

reason for doing so, the medical and vocational opinions that were obtained untimely

should not be considered part of the claim record.

72.   As well, any adverse decisions of the claim by Prudential also should not be

considered since the claim is deemed exhausted.

73.   Prudential failed to show improvement in the Plaintiff’s condition,

particularly his debilitating pain.




                                          - 15 -
           Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 16 of 18




74.       Prudential also failed to state why the Plaintiff’s extensive medical history

and the medical evidence, (which included recent diagnostic results of recurring

degeneration), was insufficient to show the debilitating nature of his condition.

75.       Prudential failed to state how the Plaintiff could sustain gainful employment

while managing severe pain.

76.       It also failed to state how the Plaintiff’s ability to concentrate and focus would

not be significantly impaired by his ongoing, chronic pain.

77.       The Plaintiff has exhausted all administrative remedies and/or further efforts

by the Plaintiff to exhaust remedies would be futile.

                                       COUNT ONE


74.       The Plaintiff incorporates by reference all previous paragraphs of this

Complaint as if set out in full.

75.       This Count is brought regarding the Plaintiff’s long-term disability policy

under 29 U.S.C. § 1132(a)(1)(B) and seeks to recover benefits, damages, and

attorney’s fees as may be recoverable under this code provision and 29 U.S.C. §

1132(g). The Plaintiff seeks to enforce his rights under the long-term disability plan

in question. This plan is an employee benefit plan that appears to be regulated by

the Employee Retirement Income Security Act (hereafter ERISA), 29 U.S.C. § 1001

et seq.




                                            - 16 -
       Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 17 of 18




76.   On or around July 31, 2020, Prudential wrongfully and in violation of its

obligations under ERISA denied long-term disability benefits to the Plaintiff.

Prudential has continued to deny benefits to the Plaintiff since that time. Prudential

has failed to conduct a full and fair review of this claim.

      WHEREFORE, the Plaintiff demands judgment against Prudential as

follows:


             (a)    For a de novo review of this claim;


             (b)    For the sum of all past due long-term disability benefits;

             (c)    For reinstatement of the Plaintiff’s claim to all present and

                    future long-term disability benefits under the Plan;

             (d)    For an award of attorney’s fees;

             (e)    For interest on all past due benefits;

             (f)    For such other further or different relief as may be just and

                    proper under 29 U.S.C. § 1132(a)(1)(B) including surcharge

                    damages as allowed by law.




                                        Ariel S. Blocker
                                        (ASB-0090-Z82A)



                                         - 17 -
      Case 7:21-cv-00618-GMB Document 1 Filed 05/03/21 Page 18 of 18




                                  Attorney for the Plaintiff
                                  Robert Snodgrass
                                  The Martin Law Group, LLC
                                  P.O. Box 20087
                                  Tuscaloosa, AL 35402
                                  Ph. (205) 343-1771
                                  Fax (205) 343-1781
                                  ariel@erisacase.com


Plaintiff’s Address:
Robert Snodgrass
c/o The Martin Law Group, LLC
P.O. Box 20087
Tuscaloosa, AL 35402

Defendant’s Address:
The Prudential Insurance Company of America
c/o C T Corporation System
Agent for Service of Process
2 North Jackson Street, Suite 605
Montgomery, AL 36104




                                   - 18 -
